                     UNITED STATES DISTRICT COURT
                                FOR THE
                     EASTERN DISTRICT OF WISCONSIN


THE ESTATE OF KRISTINA ANN FIEBRINK,
by Special Administrator Nathaniel Cade, Jr.; THE
ESTATE OF ANGELICA M. FIEBRINK; JOSE D.
MARTINEZ, JR.; and ROBERT MARTINEZ,

      Plaintiffs,

v.                                                      Case No.: 18-CV-832

ARMOR CORRECTION HEALTH SERVICE, INC.;
DR. KAREN RONQUILLO-HORTON; BROOKE
SHAIKH APNP; VERONICA WALLACE, LPN;
BRITENY R. KIRK, LPN; EVA CAGE, LPN;
BRANDON DECKER APNP; MILWAUKEE
COUNTY, a municipal corporation; DAVID
A. CLARKE, JR.; RICHARD R. SCHMIDT;
NANCY EVANS, KEVIN NYKLEWICZ;
LATISHA AIKENS; BRIAN PIASECKI;
JENNIFER MATTHEWS; LATRAIL COLE;
LATOYA RENFRO; JOHN DOES 1-10; JOHN
DOES 11-20; EVANSTON INSURANCE COMPANY;
WISCONSIN HEALTH CARE LIABILITY INSURANCE
PLAN; and WISCONSIN COUNTY MUTUAL INSURANCE
COMPANY,

      Defendants.


 DEFENDANTS DAVID A. CLARKE, JR., RICHARD R. SCHMIDT, NANCY
  EVANS, AND KEVIN NYKLEWICZ’S REPLY BRIEF IN SUPPORT OF
          MOTION FOR JUDGMENT ON THE PLEADINGS


      Defendants, David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, and

Kevin Nyklewicz (“County Defendants”), by their attorneys Crivello Carlson, S.C.,




     Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 1 of 11 Document 136
respectfully submit this reply brief in support of their motion for judgment on the

pleadings.

                                 INTRODUCTION

      In their response to the County Defendants’ motion for judgment on the

pleadings, Plaintiffs do not clarify whether they intend to proceed with individual-

capacity or official-capacity claims against Defendants Clarke, Schmidt, Evans, and

Nyklewicz. Instead, to support their argument that these Defendants can be held

individually liable, Plaintiffs cite to cases where courts allowed pro se plaintiffs to

move past the pleading stage against high-level officials in order to allow discovery

to reveal the individuals involved with the alleged unconstitutional incidents.

Plaintiffs further mistakenly attempt to liken high-level law enforcement officials to

an officer in the field involved in a failure-to-intervene scenario. The case law does

not support this analogy for holding uninvolved, high-level officials liable for

individual-capacity Section 1983 claims.

      Further, Plaintiffs reference sources and cite information outside the

pleadings, and assert that the County Defendants can be held liable under Section

1983 for the actions of their subordinates by virtue of the generic policy-making

responsibilities associated with their positions within the Milwaukee County Jail.

Plaintiffs do not dispute that such a theory of liability resembles an official-capacity

claim, which is no different than, and thus redundant of, the Monell claim already

pled against Milwaukee County in this case.




                                           2

     Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 2 of 11 Document 136
      For these reasons and those explained more fully below, Plaintiffs have failed

to refute that their Amended Complaint fails to state claims under 42 U.S.C. § 1983

against Defendants David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, and

Kevin Nyklewicz. Accordingly, the Court should grant judgment on the pleadings

as to those claims and Defendants.

                                     ARGUMENT

I.    THE COURT SHOULD GRANT JUDGMENT ON THE PLEADINGS AS
      TO ANY INDIVIDUAL-CAPACITY SECTION 1983 CLAIMS AGAINST
      CLARKE, SCHMIDT, EVANS, AND NYKLEWICZ FOR LACK OF
      PERSONAL INVOLVEMENT.

      Plaintiffs do not dispute that the Amended Complaint lacks allegations

showing that the Clarke, Schmidt, Evans, and Nyklewicz had any contact with

Kristina Fiebrink during her detention in the Milwaukee County Jail in August

2016. Plaintiffs further do not dispute that there are no allegations showing that

Clarke, Schmidt, Evans, and Nyklewicz knew that Ms. Fiebrink was in the jail at

that time.

      To support their argument that Clarke, Schmidt, Evans, and Nyklewicz can

be held individually liable despite the lack of allegations as to involvement with Ms.

Fiebrink’s detention in August 2016, Plaintiffs cite three inapplicable cases: Daniel

v. Cook County, 833 F.3d 728 (7th Cir. 2016), Duncan v. Duckworth, 644 F.2d 653,

(7th Cir. 1981), and Chavis v. Rowe, 643 F.2d 1281 (7th Cir. 1981). (Pls.’ Comb. Br.

Opp. Defs.’ Mot. J. Pleadings at 6, ECF No. 117.) First, the holding and analysis in

Daniel as it relates to the sheriff-defendant in that case was evaluated within the

overall analysis of the plaintiff’s claim under Monell v. Dept. of Soc. Svcs., 436 U.S.

                                          3

     Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 3 of 11 Document 136
658 (1978). See Daniel, 833 F.2d at 733–37. Further, like Duncan and Chavis, the

plaintiff in Daniel began the action as a pro se plaintiff. Id. at 732.

      In Duncan v. Duckworth, the Seventh Circuit allowed a pro se plaintiff to

proceed past the pleading stage in a civil rights action against the prison hospital

administrator where the plaintiff alleged that it took 22 months to receive adequate

treatment for a wrist injury. 644 F.2d 653, 655–56 (7th Cir. 1981). The Seventh

Circuit explained that, “[u]nder these circumstances, it is understandable that a pro

se litigant would name only the administrative officer, whose identity he

knows . . . .” Id. The court further instructed that, in these types of cases where pro

se plaintiffs are typically at a “distinct disadvantage” of discovering those who may

have caused delays in treatment, district courts should “proceed on the claim and

allow the named defendant to assert his own noninvolvement, if that is the case,

and designate those who would likely have been responsible for whatever

deprivation may have occurred.” Id. The plaintiff also named the prison’s warden

as a defendant, and the court dismissed the warden due to there being no alleged

personal involvement and because it had allowed the plaintiff to proceed on his

claim against the hospital administrator, which was sufficient to allow the plaintiff

to conduct discovery and determine the individuals who were involved in his alleged

constitutional deprivations. Id.

      In explaining the approach to take in cases like Duncan, the Seventh Circuit

likened that case to Chavis. See id. In Chavis, the Seventh Circuit held that a

plaintiff—who filed his complaint pro se—stated claims for cruel and unusual



                                            4

      Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 4 of 11 Document 136
punishment notwithstanding the fact that he failed “to name a particular defendant

in connection with his Eighth Amendment allegation . . . .” 643 F.2d at 1290 n.9. In

a footnote, the court noted that “[i]nstead of dismissing a pro se complaint for

failure to identify certain unnamed defendants, the district court should have

ordered their disclosure or permitted plaintiff to obtain their identity through

discovery.”   Id. (summarizing Maclin v. Paulson, 627 F.2d 83, 87–88 (7th Cir.

1980)).

      The procedural circumstances in Duncan and Chavis rest in stark contrast to

those present here.    Plaintiffs are represented by reputable counsel, who have

already named specific party-defendants from Milwaukee County who Plaintiffs

allege were personally involved in the incidents surrounding Ms. Fiebrink’s death.

See, e.g., (Am. Compl. ¶¶ 23–27, ECF No. 57.) This case is not like Duncan or

Chavis, where the procedural circumstances and pro se pleading standards require

this Court to follow a “departure from a strict application of Adams v. Pate . . . .”

Duncan, 644 F.2d at 656 (citing Adams v. Pate, 445 F.2d 105, 108 (7th Cir. 1971)

(holding that direct personal responsibility for the claimed deprivation of a

constitutional right must be established in order for liability to arise under Section

1983)).

      Moreover, cases from Wisconsin’s district courts demonstrate that, even in

light of the holdings in Duncan and Chavis, where a pro se plaintiff proceeds under

the less stringent pleading standard, he or she must still ultimately prove that the




                                          5

     Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 5 of 11 Document 136
defendant was personally involved in the alleged constitutional deprivation in order

to succeed on an individual-capacity claim.

      For instance, in Franklin v. Israel, the Western District of Wisconsin

dismissed the pro se plaintiff’s civil rights action seeking damages for due process

violations because the only named defendant was the warden of the prison and the

court found that the plaintiff failed to show that the warden was personally

involved in any alleged constitutional deprivation. 558 F. Supp. 712, 715 (W.D.

Wis. 1983). In that case, the court specifically recognized “a limited number of

§ 1983 cases,” like Duncan and Chavis, where “the courts have allowed prisoners to

proceed against high-ranking prison officials without showing personal involvement

during the early stages of the lawsuits.” Id. at 715 n.2 (citing Duncan, 644 F.2d at

653; Chavis, 643 F.2d at 1281). Nonetheless, the court granted summary judgment

in favor of the defendant because there was no competent evidence that the warden

was personally involved in any constitutional deprivation and the “highest

authority in a correctional facility has no legal responsibility, by virtue of his office

alone, for the acts of all staff members under his supervision.”            Id. at 715.

Similarly, in Brownlow v. Van Natta, the Seventh Circuit upheld summary

judgment in favor of a defendant who the plaintiff failed to show had any knowledge

about the alleged acts surrounding the plaintiff’s alleged constitutional deprivation.

2 F. App’x 516, 518–19 (7th Cir. 2001).

      The same is true of the failure-to-intervene cases Plaintiffs cite in a

misguided attempt to analogize an officer present in the filed during an active



                                           6

      Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 6 of 11 Document 136
deprivation of constitutional rights with a high-level jail official with no knowledge

of a specific inmate’s presence in the jail. (Pls.’ Comb. Br. Opp. Defs.’ Mot. J.

Pleadings at 6–7, ECF No. 117.) Plaintiffs first cite to the part-concurring and part-

dissenting opinion in Colbert v. City of Chicago, 851 F.3d 649, 664 (7th Cir. 2017), a

case where the majority of the Seventh Circuit held that the plaintiff failed to

“specifically identify any officer who was responsible for the alleged damage, or any

who turned a blind eye to other officers’ allegedly illegal actions,” id. at 659–60.

The court based its holding on the rule that a failure-to-intervene claim requires a

showing “that an officer ignored a realistic opportunity to intervene while other

officers acted illegally,” and the requirement that a plaintiff “satisfy § 1983’s

individual-responsibility requirement” by making “an individual identification of

the officers who failed to act . . . .” Id.

       Further, Plaintiffs’ citation to Miller v. Smith, 220 F.3d 491, 495 (7th Cir.

2000), presents only part of the rule in failure-to-intervene cases, where the

Seventh Circuit explained that, “[u]nder this rule, police officers who have a

realistic opportunity to step forward and prevent a fellow officer from violating a

plaintiff’s rights through the use of excessive force but fail to do so” can be held

liable. The allegations in the Amended Complaint, on their face, do not present

circumstances similar to those where the failure-to-intervene rule in Miller is

applicable.

       Similarly,    the   Seventh      Circuit   confirmed   the   personal-involvement

requirement in another case Plaintiffs cite, Crowder v. Lash, 687 F.2d 996, 1002,



                                              7

      Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 7 of 11 Document 136
1005–06 (7th Cir. 1982), (Pls.’ Comb. Br. Opp. Defs.’ Mot. J. Pleadings at 7, ECF

No. 117), where the court affirmed a directed verdict in favor of the commissioner of

corrections in Indiana due to lack of personal involvement in circumstances

surrounding a prisoner’s conditions of confinement, while reversing a directed

verdict for two defendants who “participated directly” in the inmate’s disciplinary

and personally denied the inmate’s requests for legal assistance.

      In short, all of the cases cited in Plaintiffs’ opposition to Defendants’ motion

for judgment on the pleadings provide the Court with well-established rules and

applications of those rules to hold that any individual-capacity Section 1983 claims

against Clarke, Schmidt, Evans, and Nyklewicz should be dismissed for lack of

allegations of personal involvement. This is not a pro se case like Duncan, Chavis,

Franklin, or Brownlow, where the personal-involvement requirement set out in

Adams v. Pate is subject to modification. This is also not a failure-to-intervene case

like Colbert or Miller where there are allegations that Clarke, Schmidt, Evans, or

Nyklewicz were witnesses to another officer’s use of force.

      Thus, because Plaintiffs’ have failed to state individual-capacity claims under

42 U.S.C. § 1983 against Clarke, Schmidt, Evans, and Nyklewicz, the Court should

grant judgment on the pleadings and dismiss any such claims.

II.   THE COURT SHOULD GRANT JUDGMENT ON THE PLEADINGS AS
      TO ANY OFFICIAL-CAPACITY SECTION 1983 CLAIMS AGAINST
      CLARKE, SCHMIDT, EVANS, AND NYKLEWICZ BECAUSE THEY
      ARE REDUNDANT OF CLAIMS AGAINST MILWAUKEE COUNTY.

      Plaintiffs do not dispute that official-capacity claims against Clarke, Schmidt,

Evans, and Nyklewicz are tantamount to claims against Milwaukee County.

                                          8

      Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 8 of 11 Document 136
Plaintiffs further do not dispute that such claims are already pled against

Milwaukee County. See Gusman v. Sheahan, 495 F.3d 852, 859 (7th Cir. 2007);

Smith v. Sangamon County Sheriff’s Dept., 715 F.3d 188, 191 (7th Cir. 2013).

Importantly, Plaintiffs do not dispute that “district courts routinely dismiss official

capacity claims against individuals as ‘redundant’ where the appropriate

municipality is also named.” Comsys, Inc. v. City of Kenosha Wisconsin, 223 F.

Supp. 3d 792, 802 (E.D. Wis. 2016); see also, e.g., See, e.g., Ball v. City of Muncie, 28

F. Supp. 3d 797, 802 (N.D. Ind. 2014) (“[B]ecause the City of Muncie is the real

party in interest here, the official-capacity claims against [the mayor] shall be

dismissed as duplicative of the claims against the City of Muncie.”).

       Nonetheless, Plaintiffs allege in their opposition to the County Defendants’

motion for judgment on the pleadings that—based national opioid statistics and

information in Dr. Shanksy’s report not included 1 in the Amended Complaint—

Clarke, Schmidt, Evans, and Nyklewicz should be held liable under Section 1983 for

“fail[ing] to adopt adequate policies to deal with the known risks of heroin

withdrawal (a reoccurring circumstance in the jail) and fail[ing] to adequately

supervise and train subordinates . . . .”           (Pls.’ Comb. Br.     Opp. Defs.’ Mot. J.

Pleadings at 7–8, ECF No. 117.)

       This is precisely the type of claim that has already been alleged against

Milwaukee County under Monell.              See (Am. Compl. ¶¶ 104–30, ECF No. 57.)

1  “When extrinsic evidence outside the pleadings is submitted with a motion to dismiss
under Rule 12(c), the court generally must either convert the motion into one for summary judgment
under Fed.R.Civ.P. 56, or exclude the documents attached to the motion to dismiss and continue
under Rule 12(c).” Hung Nam Tran v. Kriz, No. 08-C-228, 2008 WL 4889325, *1 (E.D. Wis. Nov. 12,
2008).

                                                9

      Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 9 of 11 Document 136
Plaintiffs do not contest the County Defendants’ argument that the allegations and

claims relating to policies, supervision, and training duplicate the same claims

against the four jail officials and Milwaukee County. More importantly, Plaintiffs

do not provide the Court with any reasoning as to why identical allegations seeking

identical redress is warranted against five defendants, particularly when the

sufficiency of the allegations against Milwaukee County are not being challenged at

the pleading stage and Milwaukee County is the real party in interest. Kentucky v.

Graham, 473 U.S. 159, 165–66 (1985) (explaining that an official-capacity suit is “in

all respects other than name, to be treated as a suit against the [municipal]

entity . . . for the real party in interest is the entity.”).   The official-capacity

allegations against Clarke, Schmidt, Evans, and Nyklewicz are therefore redundant

of the allegations against Milwaukee County and should be dismissed.

      Accordingly, the Court should grant judgment on the pleadings and dismiss

any official-capacity Section 1983 claims against Defendants Clarke, Schmidt,

Evans, and Nyklewicz.

                                  CONCLUSION

      Because there are insufficient allegations to proceed with individual-capacity

claims against Clarke, Schmidt, Evans, and Nyklewicz and because any official-

capacity claims would be unnecessarily redundant of the 42 U.S.C. § 1983 claim

against Milwaukee County, the Court should grant judgment on the pleadings in

favor of Defendants Clarke, Schmidt, Evans, and Nyklewicz. For all of the reasons

above and those outlined in their moving brief, Defendants David A. Clarke, Jr.,



                                         10

     Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 10 of 11 Document 136
Richard R. Schmidt, Nancy Evans, and Kevin Nyklewicz, respectfully request that

this Court grant judgment on the pleadings as to Plaintiff’s federal claims against

these moving Defendants.

      Dated this 4th day of December, 2018.


                                      CRIVELLO CARLSON, S.C.
                                      Defendants David A. Clarke, Jr.,
                                      Richard R. Schmidt, Nancy Evans, and
                                      Kevin Nyklewicz

                                      By:     s/ Benjamin A. Sparks
                                              SAMUEL C. HALL, JR.
                                              State Bar No. 1045476
                                              BENJAMIN A. SPARKS
                                              State Bar No. 1092405
                                              KYLE R. MOORE
                                              State Bar No. 1101745




P.O. ADDRESS:
710 N. Plankinton Avenue, Suite 500
Milwaukee, WI 53203
(414) 271-7722 – Phone
(414) 271-4438 – Fax
E-mail: shall@crivellocarlson.com
E-mail: bsparks@crivellocarlson.com
E-mail: kmoore@crivellocarlson.com




                                        11

     Case 2:18-cv-00832-JPS-NJ Filed 12/04/18 Page 11 of 11 Document 136
